Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 14, 2021 was filed after the mailing date of the Notice of Allowance on July 30, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Examiner’s Comment
Examiner notes a copy of the communication from a foreign patent office was NOT included and the certification statement could not be verified.
 
Examiner further notes no translation or indication of relevance was provided for the foreign patent documents.  Therefore, consideration of the documents was limited to what could be understood without translation.


Allowable Subject Matter
Claims 1-8 and 10 are allowed, as indicated in the Notice of Allowance mailed July 30, 2021.
 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO J XAVIER whose telephone number is (571)270-7688. The examiner can normally be reached M-F 530am-2pm PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Antonio Xavier/           Primary Examiner, Art Unit 2623